Title: To Thomas Jefferson from Benjamin Henry Latrobe, 17 September 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington Septr. 17h. 1807
                        
                        The arrangements proposed by me for the use of the rooms with North wing of the Capitol may be postponed
                            untill your arrival, when on inspection of them, it may perhaps occur to you to give directions different from those which
                            I have proposed, or which have yet been suggested. The extremely inconvenient accomodation of the court will no doubt
                            strike you, & in the mean time, I will write to the Ch: J. United States, barely asking him, “whether if in the new
                            arrangements now making in the North wing of the Capitol, a more convenient accomodation for the next Session of the
                            Supreme court should occur to me, I may propose the same to the President, and be permitted to remove the sitting of the
                            court to another apartment.”
                        It appears by your letter that you are under an impression that we are removing & replacing the whole roof of the North wing. This would have been impossible this season, even if we had had
                            the necessary funds & fine weather,—on account of the scarcity of Workmen. We began on the North wing as soon as our
                            Carpenters & bricklayers could be spared from the South wing. We have been exceedingly at a loss during the whole Summer
                            for Carpenters.—Since we began we have been interrupted exceedingly by the very rainy weather, and I have waited week
                            [GRAPHIC IN MANUSCRIPT] 
                  after week in hopes of seeing a prospect of steady weather to uncover much more than has been uncovered. But it was
                            impossible, for since the beginning of July, not a week of entirely fair weather has occurred. Besides, all that part of
                            the roof which is without the lines . . . . . is perfectly sound & good, as to the leaded flats & shingling, and has
                            never leaked, altho’ the ends of many of the Beams are quite rotten. The faulty part of the roof was that inclosed within
                            the line . . . . . the whole the timber of which was besides rotten. All this part is completely
                            demolished, & the interior vaulted, & so roofed as to be forever safe. What we have done is besides a part of the general done intended to correspond with that of the South wing.—In truth,—untill the Senate Chamber
                            is ultimately altered, it never will be safe to suffer the Water of the Heavens to penetrate to it. The Plaister ornaments
                            now scarcely stick in their places, & if they were once wetted they would all tumble down.
                        I believe I have not yet mentioned to You, that in two periods of the very heavy rains which have fallen, the
                            drain on the North side of the Capitol was unable to carry off the water; which consequently flowed over the road, &
                            made it dangerous to pass, so that we were obliged to go to work & complete the original intention of making a permanent
                            work of the drain, which has been hitherto an annual source of trouble & vexation to us.
                        Mr Munroe is returned after an absence of 6 weeks in very improved health. At the Capitol all goes on well.
                            The scaffolding in the great Room is nearly down. I am anxious for the pleasure of your return & hope to exhibit very
                            satisfactory evidences of our industry during your absence. With the highest Respect I am 
                  Yours faithfully
                        
                            B Henry Latrobe
                     
                        
                    